Election/Restrictions
Claims 5 and 20-32 are allowable. Claim 6, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species distinct support thermal properties, as set forth in the Office action mailed on 3/1/2019, is hereby withdrawn and claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 5, 6 and 20-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an adhesive sheet as claimed in claim 5.  The closest prior art of record is Kawai (US Patent Application No. MD (%) in an MD direction at 120°C or more is less than 0.2%, and Condition (TD1): a maximum expansion coefficient ETD (%) in a TD direction at 120°C or more is less than 0.2%.  Gardner teaches a process for preparing a dimensionally stable, biaxially stretched thermoplastic film, such as a polyethylene terephthalate (PET) film.  Gardner fails to teach an adhesive sheet comprising a resin composition layer and a support, wherein the support satisfies a condition (MD1) and a condition (TD1) below when being heated under heating conditions below: Heating condition: temperature is raised from 10°C to 100°C at a rate of temperature rise of 8 C/min and heating is carried out at 100°C for 30 minutes, and thereafter the temperature is raised to 180°C at a rate of temperature rise of 8 C/min and heating is carried out at 180°C for 30 minutes, Condition (MD1): a maximum expansion coefficient EMD (%) in an MD direction at 120°C or more is less than 0.2%, and Condition (TD1): a maximum expansion coefficient ETD (%) in a TD direction at 120°C or more is less than 0.2%.  The prior art fails to anticipate .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/23/2021